Citation Nr: 1822460	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-33 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral upper extremity radiculopathy.

4.  Entitlement to ratings in excess of 10 percent for bilateral hearing loss prior to March 26, 2013 and in excess of 40 percent starting on this date.

5.  Entitlement to a rating in excess of 40 percent for a low back disability.

6.  Entitlement to initial ratings for PTSD in excess of 10 percent prior to January 18, 2011 and in excess of 30 percent beginning on this date.

7.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to a compensable rating for right lower extremity radiculopathy.

9.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability, to include cervical spine disability with bilateral upper extremity radiculopathy, due to cervical spine fusion at C6-C7 performed at the Denver VA Medical Center (VAMC) in February 2011.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from October 2011, May 2012, July 2012, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in July 2017 for additional development.

The issues of service connection for a psychiatric disorder other than PTSD, an increased rating for PTSD, compensation under 38 U.S.C.A.  1151 for cervical spine surgery in February 2011, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 rating decision denied service connection for a cervical spine disability; the Veteran submitted a notice of disagreement but he did not perfect his appeal.

2.  Evidence received since the December 2010 rating decision consists of evidence that is cumulative to or redundant of the evidence previously of record, and it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.

3.  A February 2011 rating decision denied service connection for bilateral upper extremity radiculopathy; the Veteran submitted a notice of disagreement but he did not perfect his appeal.

4.  Evidence received since the February 2011 rating decision consists of evidence that is cumulative to or redundant of the evidence previously of record, and it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for bilateral upper extremity radiculopathy.

5.  The hearing tests conducted prior to March 26, 2013, are invalid for rating the Veteran's bilateral hearing loss; from March 26, 2013, he had Level XI hearing loss in the right ear and Level V hearing loss in the left ear.

6.  At no time during the appeal has the Veteran's service-connected back disability been manifested by unfavorable ankylosis.

7.  Throughout the appeal, the Veteran's left lower extremity radiculopathy was manifested by no worse than mild incomplete paralysis of the sciatic nerve.

8.  Throughout the appeal, the Veteran's right lower extremity radiculopathy did not exhibit disabling symptomatology.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the final December 2010 rating decision, and the claim for service connection for a cervical spine disability is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received since the final February 2011 rating decision, and the claim for service connection for bilateral upper extremity radiculopathy is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria are not met for a rating in excess of 10 percent for bilateral hearing loss prior to March 26, 2013 and in excess of 40 percent starting on this date.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2017).

4.  The criteria are not met for a rating in excess of 40 percent for a back disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

5.  The criteria are not met for a compensable rating for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).

6.  The criteria are not met for a rating in excess of 10 percent for left lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. § 5103, 5103A (2012).  A May 2012 letter provided the required notice for a higher rating for bilateral hearing and letters in February 2013 and January 2014 provided required notice for higher ratings for a low back disability and bilateral lower extremity radiculopathy.  Regarding the cervical spine and bilateral upper extremity radiculopathy decided herein, the required notice was provided to the Veteran in a February 2013 letter.  The Veteran has not identified any defect in the notice provided or claimed any prejudice as a result.

VA also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records, post-service VA and non-VA treatment records, records from the Social Security Administration (SSA), and lay statement have been obtained and associated with the claims file.  VA also assisted the Veteran by providing him with examinations.  Although the majority of the hearing tests were found to be invalid, the Board finds that remanding for additional testing is not warranted.  As discussed below, audiologists have found that the Veteran did not provide accurate responses to determine his true hearing level; therefore, findings were unreliable and invalid.  Moreover, one examiner indicated that retesting would not likely result in accurate results.  Thus, the Board finds that retesting would result in unnecessary delay and expenditure of resources.

In December 2017 correspondence, the Veteran stated he had more evidence to submit, and the following month he submitted VA 21-4138 Statement in Support of Claim.  He has not identified any other outstanding evidence that could be obtained to substantiate the claims decided below and the Board is unaware of such evidence.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claims.  

II. Legal Criteria and Analysis

A. New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

Cervical Spine Disability

A December 2010 denied service connection for a cervical spine disability.  The Veteran initiated an appeal of the denial, but he did not perfect it by filing a substantive appeal within the prescribed period of time.  38 C.F.R. § 20.302 (2017).  Thus, the decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

The evidence considered consisted of service treatment records, post-service VA and non-VA treatment records, a VA examination report, medical opinions, and lay statements.  Although the evidence showed the Veteran had diagnoses of strain, disc herniation or bulging, spondylosis, and spinal stenosis in the cervical spine, the claim was denied on the basis that there was no evidence of a cervical spine disorder in service and that the unfavorable nexus evidence outweighed the favorable evidence.  In this regard, the RO determined that the opinion of the December 2011 VA examiner outweighed an inadequate opinion from the Veteran's private physician, Dr. W. H, who linked an injury in service to the Veteran's current cervical spine disorder.  See STR - Medical; Medical Treatment Record - Government Facility received in September 2003 and January 2011; Correspondence received in December 2010; CAPRI records received in December 2010; and VA Examination received in December 2011.

The additional evidence submitted since the December 2010 rating decision that was not previously considered is redundant and cumulative.  This evidence reflects continued treatment and complaints associated with the Veteran's cervical spine disorder.  See Statement in Support of Claim received in September 2012; CAPRI records received in October 2012, March 2013, January 2014, and February 2014; Medical Treatment record - Government Facility received in June 2014; Medical Treatment Record - Non-Government Facility received in January 2014; and Medical Treatment Records - Furnished by SSA received in August 2017.  
Due to its cumulative nature, the new evidence does not relate to an unestablished fact necessary to substantiate the claim since it does not indicate that there is a nexus between the cervical spine disorder and Veteran's service or a service-connected disability or show he had a cervical spine problem in service.  Thus, the Board finds new and material evidence has not been received to reopen the claim for service connection.

Bilateral Upper Extremity Radiculopathy

A February 2011 initially denied service connection for bilateral upper extremity radiculopathy.  The Veteran initiated an appeal of the denial, but he did not perfect it by filing a substantive appeal within the prescribed period of time.  38 C.F.R. § 20.302.  Thus, the decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence considered consisted of service treatment records, VA and non-VA treatment records, and lay statements.  Although the Veteran had diagnoses of bilateral upper extremity radiculopathy, the claims were denied on the basis that there was no evidence of the claimed disabilities in service or of evidence linking it to service or a service-connected disability.  See STR - Medical; Statement in Support of Claim received in July 2010 and February 2011; and CAPRI records received in December 2010 and February 2012. 

The additional evidence submitted since the February 2011 rating decision that was not previously considered is redundant and cumulative.  This evidence reflects continued treatment and complaints associated with the Veteran's bilateral upper extremity radiculopathy.  See Statement in Support of Claim received in September 2012; CAPRI records received in March 2013, January 2014, and February 2014; and Medical Treatment Records - Furnished by SSA received in August 2017.  

Due to its cumulative nature, the evidence does not relate to an unestablished fact necessary to substantiate the claim since it does not indicate that there is a nexus between the bilateral upper extremity radiculopathy and the Veteran's service or a service-connected disability or show he had bilateral upper extremity radiculopathy in service.  Thus, the Board finds new and material evidence has not been received to reopen the claim for service connection.

B. Increased Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

On the authorized contract audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
95
95
LEFT
35
35
65
70
70

The results were interpreted as moderately severe sloping to profound SNHL in the right ear and mild precipitously sloping to severe SNHL in the left ear.  The speech recognition thresholds could not be tested (CNT) in the right ear, but the left was in agreement with the pure tone averages, which was good.  The clinician used the NU-6 word list to determine word discrimination.  See VA Examination received in February 2014.

On the authorized contract audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
CNT
CNT
CNT
LEFT
75
60
75
90
95

The average pure tone threshold was 80 in the left ear.  The examiner could not test all levels in the right ear.  The examiner stated that the findings were not reliable for rating purposes because there was some inconsistency with the left ear.  The examiner explained that the Veteran had reflexes present in the left ear which could indicate that his thresholds might actually be better than he presented during the pure tone testing.  The speech discrimination score was 14 percent in the left ear; the right ear could not be tested.  The examiner indicated that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, inconsistent speech discrimination scores, etc., that made combining the pure tone threshold average and speech discrimination scores inappropriate.  The examiner noted that the Veteran seemed to be able to carry on a normal conversation with him, and it seemed that he had more difficulty with the word testing than he probably should have in the left ear at 100 decibels.  The examiner diagnosed sensorineural hearing loss in both ears.  The examiner also recorded the functional impact of the Veteran's hearing loss as people getting annoyed with him, struggling with phone calls, and finding that people became short with him during conversations on the phone.  The Veteran noted that he lived with his brother, who would get annoyed when the Veteran was not wearing his hearing aids.

In June 2012, the Veteran was referred for a VA examination with Fort Missoula Hearing Center due to the possible invalidity of the May 2012 examination which reflected inconsistency between pure tone audiometry and speech discrimination scores.  He was observed to be able to carry on a normal conversation with the tester despite presenting with pure tone thresholds of 85 dBHL or poorer for the right ear and 60 dBHL or poorer in the left ear.  He claimed to be deaf in the right ear since 1987.  The examination was conducted using a behavioral audiological evaluation in which an ascending approach was made in determining pure tone "thresholds".  The responses were considered minimal response levels that might not represent true thresholds.  For his right ear he responded at 70 to 100 dBHL for .25-4k Hertz with no response at the limits of the equipment above 4K.  Reliable speech reception thresholds could not be determined, but he gave half-word responses at 65-70 dBHL for the right ear and 30-35 dBHL for the left ear.  Speech detection "thresholds" were 55 dBHL for the right ear and 25 dBHL for the left ear, speech recognition scores for the recorded Maryland CNC test was 16 percent at 50 dBHL for the left ear; speech recognition was not tested for the right ear.  The examiner concluded that although the behavioral test results still might not represent the Veteran's best hearing, the findings suggested that his hearing was "significantly better" for both ears than those reported in the May 2012 evaluation.

On the authorized audiological evaluation in March 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
75
90
95
LEFT
45
45
65
75
75
The average pure tone threshold was 84 in the right ear 65 in the left ear.  Speech audiometry revealed speech recognition ability of 12 percent in the right ear and of 74 in the left ear.  The test results were considered valid for rating purposes.  Sensorineural hearing loss in both ears was diagnosed.  The Veteran indicated that the functional impact of his hearing loss was "overwhelming" and that "words are muffled and it's almost impossible to block out the tinnitus".  

Due to certain omissions in the March 2013 VA examination, the RO sought an opinion in November 2013 to determine the validity of the March 2013 examination.  The audiologist opined that based on the available records, the March 2013 pure tone thresholds and speech discrimination results were a valid representation of the Veteran's true hearing.  While his thresholds might actually be slightly better than he volunteered it was doubtful that further testing would reveal this.  The rationale was that the March 2013 results were in agreement with the June 2012 pure tone results.  ABR results on June 2012 suggest that his high frequency pure tone threshold results might be slightly better than his voluntary thresholds.  The Veteran's acoustic reflex thresholds were consistent with his pure tone thresholds of June 2012 and March 2013.  The audiologist summarized that the test retest reliability of his pure tone thresholds in March 2013 and June 2012 and the relatively close comparison of his ABP results in June 2012 to his pure tone thresholds of March 2013 suggested that the test results of March 2013 were valid.  

On the authorized contract audiological evaluation in November 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
85
95
100
LEFT
55
55
75
80
80

The average pure tone threshold was 89 in the right ear 73 in the left ear.  Speech was 12 percent in the right ear and 47 percent in the left ear using the NU-6 word recognition list.  The examiner's impression was that the Veteran had significant hearing loss that not only impacted daily communication, but also daily function and safety.  Appropriate amplification was critical.  See CAPRI received February 2014.

In February 2014, the RO obtained additional opinions regarding the validity of the May 2012 and November 2013 VA examinations.  The entire claims folder was reviewed and based on the available information in the folders it was the clinician's opinion that the results of the May 2012 hearing test were less likely as not a valid assessment of the Veteran's level of hearing for the VA determination of hearing ability.  The reason was that the thresholds obtained on this test were 15 to 20 dB poorer than those obtained in June 2012 at the frequencies of 500, 1000, and 2000 Hz in both ears.  This test was completed at a different center.  It was explained that the better hearing observed at this center might still be exaggerated because of the positive Stenger results obtained at 500, 1000, and2000 Hz (suggesting that he hearing in the right ear might still be better than the improved results).  The November 2013 test results were also less likely as not a valid representation of the Veteran's hearing for the same reason stated above for the March 2012 examination.  See CAPRI records received in February 2014.

In March 2014, the RO obtained an opinion regarding the validity of the January 2012 hearing test.  The RO noted that a VHA contract hearing aid examination from January 2012 used the NU-6 word list, which was not adequate for VA C&P disability rating purposes; however, they requested an opinion on the validity of the pure tone thresholds reported on the January 2012 hearing aid examination report.  The clinician opined that the results of the pure tone testing conducted in January 2012, to specifically include the left ear, produced pure tone thresholds which were not valid for assessing the level of hearing loss in the right ear for VA disability purposes.  The reason provided was that the results of the auditory brainstem response test conducted in June 2012 suggested that the Veteran's true hearing thresholds were more likely as not 30 to 35 dB better than responses he offered in January 2012.  Additionally, the Veteran's own voluntary pure tone thresholds given on four different tests (January 2012, May 2012, June 2012 and March 2013) over a few months in 2012 and 2013 varied as much as 25 and 30 dB at some frequencies.  The opinion provider noted that poor test re-test reliability always brought into question the validity of the results.  See CAPRI records received in March 2014.

The authorized contract examinations conducted in January 2012 and November 2013 cannot be used to rate the disability since this facility used a NU-6 word list instead of the Maryland CNC for determining word discrimination.  The Maryland CNC test is required, by regulation, for examinations for hearing loss disability.  See 38 C.F.R. § 4.85.  Furthermore, opinions obtained in November 2013, February 2014, and March 2014 indicate that the findings for these same examinations, along with the May 2012 authorized contract examination, are invalid essentially due to inconsistent results and apparent exaggeration on the Veteran's part.  In short, the audiologists found the Veteran did not provide true responses on the hearing tests.  

The June 2012 examination cannot be used for rating purposes because it also does not conform to the requirements for a disability rating examination.  Regardless, this examiner also found that the findings did not reflect an accurate representation of the Veteran's true hearing.  He also noted that the Veteran was able to carry on a normal conversation with the tester despite presenting with pure tone thresholds of 85 dBHL or poorer for the right ear and 60 dBHL or poorer in the left ear.  

Thus, the only examination that is shown to be valid and conform to the requirements for a disability examination for rating purposes is the March 2013 VA examination.  When the results are applied to Table VI they are shown to be consistent with Level XI hearing in the right ear and Level V hearing in the left ear.  Applying these findings to Table VII yields a 40 percent disability rating.  Thus, a rating higher that 40 percent beginning March 26, 2013 is not warranted.

As stated, the hearing tests prior to March 2013 are not valid due to poor test reliability.  His hearing was thought to be better than what was shown on the tests because the Veteran did not provide a true representation of his hearing ability.  Additionally, he was noted both at the May 2012 and June 2012 examinations to be able to carry on normal conversations with the testers.  As a result, there is no competent evidence that shows a rating in excess of 10 percent is warranted prior to March 26, 2013.

The Board also considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The complaints as reported by the Veteran and while he clearly has hearing loss his complaints have not always been consistent with the findings.  In this regard, he reported during his June 2012 examination that he had been totally deaf in the right ear since 1987, but hearing tests show this is not the case.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Further, 38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.

In reviewing the record, the Board finds that the Veteran's degree of left ear hearing loss does not meet the standards for a compensable evaluation at any point.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for left ear hearing loss must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar

Under the General Rating Formula or Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

The Rating Schedule provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  See 38 C.F.R. § 4.71a, Note 2 of the General Formula.

Intervertebral disc syndrome is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  Note (1) states that in determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).  The provisions of 38 C.F.R§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected back disability is currently rated as 40 percent disabling.  In order to assign at least the next higher rating of 50 percent, the evidence must show that unfavorable ankylosis is present in the entire thoracolumbar spine.  For VA purposes, unfavorable ankylosis is identified as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5) of General Rating Formula for Disease and Injuries.

Treatment records and the VA examination clearly show there is no evidence of unfavorable ankylosis in the thoracolumbar spine.  Although he had surgical fusion at L4-L5-S1 in May 2012, the Veteran demonstrated 5 degrees of flexion and extension on January 2014 VA examination.  The examiner also specifically noted there was no evidence of ankylosis of the spine.  The Board notes that the examiner indicated the Veteran did not cooperate during range of motion testing and that these findings should not be used for rating purposes; however, the Board finds that they are valid at least for the purpose of determining whether unfavorable ankylosis exists.  The fact that the Veteran at least demonstrated range of motion from 0 to 5 degrees in flexion and extension, and the examiner found no evidence of ankylosis is sufficient to establish that unfavorable ankylosis was not present.  See C&P Exam received in January 2014.

VA and non-VA treatment records likewise contain no evidence of unfavorable ankylosis in the thoracolumbar spine.  See Medical Treatment Record - Non-Government Facility received in January 2014, CAPRI records received in February 2014, and Medical Treatment Records - Furnished by SSA received in August 2017.

The Board considered whether a higher rating may be assigned alternatively by rating the disability by analogy under Diagnostic Code 5243 for IVDS, but finds that while the Veteran had IVDS, the January 2014 examiner stated he had no incapacitating episodes.

The Board has taken all of the evidence into account; however, a rating in excess of 40 percent for a low back disability is not warranted unless the evidence shows unfavorable ankylosis or incapacitating episodes requiring prescribed bed rest.  Here, the evidence does not show these criteria were met at any point during the appeal period.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the claim is denied.

Bilateral Lower Extremity Radiculopathy

The Veteran is seeking a compensable rating for right lower extremity radiculopathy and a rating in excess of 10 percent for left lower extremity radiculopathy.

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain.  38 C.F.R. § 4.123.  Neuralgia is characterized by a dull and intermittent pain.  38 C.F.R. § 4.124.  Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved.  38 C.F.R. 4.124a.

Pursuant to Diagnostic Code 8520, which is the diagnostic code for the sciatic nerve, an 80 percent disability rating is warranted for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe with marked muscular atrophy.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that based on the evidence a higher rating is not warranted for either lower extremity at any time during the appeal.

Throughout the appeal, the level of impairment shown due to the Veteran's bilateral lower extremity radiculopathy is no worse than the findings prior to the Veteran's April 24, 2012 lumbar surgery.  Earlier that month, the Veteran complained of shooting pain in both lower extremities and numbness in his ankles that was worse on the left.  An evaluation revealed decreased sensation at L4-L5 in the left lower extremity and 5/5 strength in all major muscle groups in both lower extremities.  The Achilles reflexes were 1+ and he had a positive straight leg test on the left.  See Medical Treatment record - Non-Government Facility received in April 2012.

Notably, these findings are very similar to those of the June 2010 VA examination in which the clinician found - 1+ reflexes in the Achilles, intact sensation to pinprick on right lower extremity but decreased sensation on left, and motor strength of 5/5 on right and 4/5 on left.  See VA Examination received in June 2010.  Thus, from an objective standpoint, there is no evidence of worsening of the disabilities.

The level of impairment in the left lower extremity demonstrated in the April 2012 record is best characterized as mild incomplete paralysis since only minimal findings were present on examination.  The Veteran's subjective complaints of pain and numbness in the left lower extremity as well as minimal objective findings are not presented in a way to indicate a level of severity that is consistent with moderate incomplete paralysis.  Thus, only mild incomplete paralysis is shown.

The symptoms in the right lower extremity were even less severe than on the right and the only objective finding was a slight reduction in Achilles reflex.  There were no symptoms such as loss of sensation, paresthesias, weakness, or paralysis in the right lower extremity.  Thus, a noncompensable rating is warranted.  See 38 C.F.R. § 4.31 (2017).

After his low back surgery his bilateral lower extremity symptoms were shown to have improved.  

In May 2012, the Veteran reported having mild right lower extremity numbness that was improving; neurologically he was found intact.  See Medical Treatment Record - Non-Government Facility received in July 2012.

In June 2012, he reported having occasional pain in the left lower extremity and he denied having the numbness in his toes as he had prior to surgery.  See Medical Treatment Record - Non-Government Facility received in July 2012.

In July 2012, the Veteran indicated he did not have any radiating pain, numbness, or tingling in the lower extremities.  See medical evidence included with Statement in Support of Claim received in September 2012.

A June 2013 record notes his report of numbness in his left foot.  See CAPRI records received in February 2014.  

In May 2013, nerve conduction studies were performed due to the Veteran's complaints of pain and numbness in his feet.  The testing revealed no evidence of radiculopathy, plexopathy, neuropathy, or myopathy.  There was a lack of response in the sural nerves that was a non-specific findings that may be a normal variant in individuals over the age of 40 or may have suggest early neuropathy.  See Medical Treatment Record - Non-Government Facility received in May 2013.

VA examinations in January 2014 for the low back and nerves found no objective evidence of bilateral lower extremity radiculopathy.  The examiner noted that previous EMGs of the lower extremities have all been normal motor strength in the lower extremities was 4/5, and sensory and reflex testing was normal.  Testing of the specific nerves in the lower extremities was normal.  The examiner noted that the Veteran's only complaint was buttocks numbness from sitting for longer than 20 minutes, but the clinician noted that the Veteran did not have a problem sitting during the exam.  See C&P Exam received in January 2014.

The Veteran had fewer or no complaints and there was no objective evidence of radiculopathy.  All of the object evidence to include nerve conduction studies and sensory, motor, and reflex testing were normal.  Furthermore, the VA examiner did not find the Veteran's complaints at the time of the examination to be consistent with his observations.  

In short, a preponderance of the evidence is against a compensable rating for right lower extremity radiculopathy and a rating in excess of 10 percent for left lower extremity radiculopathy.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claims and they are denied.
ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for a cervical spine disability is denied.  

New and material evidence having not been received, the petition to reopen the claim for service connection for bilateral upper extremity radiculopathy is denied.

A rating in excess of 10 percent for bilateral hearing loss prior to March 26, 2013 and in excess of 40 percent starting on this date is denied.

A rating in excess of 10 percent for a low back disability is denied.

A compensable rating for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

The remaining matters on appeal require additional development.

The last two examiners who conducted VA examinations to determine the severity of the Veteran's PTSD found him to be unreliable in reporting his symptoms, which resulted in invalid findings.  Both also administered tests that suggested "negative impression management."  Given their impressions, another examination is not warranted.  However, the record reflects the Veteran has received regular mental health treatment, but no records after February 2013 have been added to his claims file.  Given his unreliability during VA examinations, his treatment records are particularly important and must be obtained.  Since the Veteran is also claiming service connection for other psychiatric disorders secondary to his PTSD, these records are also pertinent to this claim as well.  

Regarding the claim based on 38 U.S.C. § 1151, an April 2012 opinion indicated there was no additional disability in the cervical spine or upper extremities due to surgery at the Denver VAMC in February 2011.  However, a March 2014 CT scan indicates there may have been incomplete or partial fusion at C6-C7.  See Medical Treatment Record - Government Facility received in June 2014.  Since this information was not available at the time the opinion was offered, a supplemental opinion is needed.

The TDIU claim is inextricably intertwined with the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file copies of all VA mental health treatment records since February 2013.  

2.  Make the Veteran's claims file available for review to the clinician who offered the April 2012 opinion.  If the clinician is not available select another competent clinician to review the file and provide the requested opinions.  If an examination is needed, then one should be scheduled.

The clinician must respond to the following:

Does the Veteran have additional disability involving the cervical spine or bilateral upper extremities resulting from the February 2012 C6-C7 fusion surgery?  If so, specifically identify the additional disability.  The clinician should specifically address whether the partial or incomplete fusion noted on the 2012 CT scan is an additional disability.

If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the April 2009 procedure? 

If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the cervical spine fusion surgery.  The examiner must also discuss the extent to which, if any, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.

An explanation for all opinions expressed is required.

3.  Ensure substantial compliance with the directives of this remand and if such compliance does not exist, corrective action must be taken.

Then, readjudicate the appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


